This is an appeal from a decree sustaining a demurrer to a bill. The bill alleges ownership in the appellant of a large body of land lying in a bend of the Mississippi river, the title to a portion thereof being traced from one source, and to the other from another source, a portion of the land is alleged to be claimed by Mrs. Hamer, another portion by Hankinson, and the remainder of the land by both. The prayer of the bill is for the correction of a deed to part of the land executed to the complainant by Mrs. Hamer; for a cancellation of the claims to the land both of Mrs. Hamer and Hankinson; for an injunction against Hankinson restraining him from cutting timber from the land, which the bill alleges he has and will continue to cut therefrom; and for an accounting by Hankinson for the timber which he is alleged to have cut and removed from the land.
The grounds of the demurrer are that the bill presents no right in the complainant for the relief sought, and that the bill is multifarious. There is no merit in either of these contentions. The allegations of the bill clearly present a case for the relief prayed for, and the bill is not multifarious for the reason that the alleged claims of the defendants overlap as to a part of the land, and the title which the complainant asserts thereto against each of them is derived from the same source. *Page 285 
To hold the bill multifarious would force the appellant, in order to recover, to split his cause of action against one or both of the appellees, and this he is not required to do.
Reversed and remanded.